Citation Nr: 0525858	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-42 027	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




FINDINGS OF FACT

1.	It appears that the veteran served with the Philippine 
Commonwealth Army from December 1941 to May 1942, the 
Recognized Guerrillas from October 1942 to May 1945, and the 
Regular Philippine Army from May 1945 to February 1946.

2.	On September 6, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
that the appellant died on May [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's widow.  Unfortunately, she 
died during the pendency of her appeal of the denial of the 
claim of service connection for the cause of the veteran's 
death.  As a matter of law, appellant's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of 
this appeal or to any derivative claim brought by a survivor 
of the appellant.  38 C.F.R. § 20.1106 (2004).



ORDER

The appeal is dismissed.




		
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


